Opinion issued March 31, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00139-CR
                             ———————————
                EX PARTE OSCAR MINJARE SANCHEZ, JR.



                    On Appeal from the 176th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1412036-A


                OPINION ON EN BANC RECONSIDERATION
      We granted Oscar Minjare Sanchez, Jr.’s motion for en banc reconsideration

and withdrew the opinion and judgment issued December 20, 2018. We issue this

en banc opinion and judgment in their stead. Sanchez appealed from the denial of

his post-conviction application for a writ of habeas corpus filed under Texas Code

of Criminal Procedure art. 11.072. Sanchez, in his sole issue, contended that his trial

counsel rendered ineffective assistance by failing to call exculpatory witnesses
during the guilt/innocence phase of his trial. Because the habeas court’s findings of

fact and conclusions of law that it made in denying Sanchez a hearing on his writ are

unsupported by the record, we reverse and remand for further proceedings consistent

with this opinion.

                                BACKGROUND1
      Sanchez was the designated driver for his four passengers on a night out

celebrating a friend’s birthday at two bars. After closing time, he was driving the

group home in his Ford F-250 on Highway 249 when a police chase appeared in

front of him. An unmarked police car, a Chevy Impala driven by Harris County

Sheriff’s Office Lieutenant G. Goudeau, suddenly moved in front of him, causing

Sanchez to swerve left to try to avoid an accident.

      According to one officer who observed the Ford F-250 and the Impala from

his rear-view mirror while driving 100 miles an hour and participating in a police

chase, the front of Sanchez’s truck collided with the back of Lieutenant Goudeau’s

Impala. The officer saw the rear of the Impala go up in the air before it struck the

curb and spun into a nearby parking lot.

      Sanchez continued home without stopping. After Lieutenant Goudeau radioed

for help, Sergeant K. Benoit, who was following the chase vehicles and testified that


1
      The underlying facts are more fully set forth in this Court’s opinion affirming
      Sanchez’s conviction. See Sanchez v. State, No. 01-16-00293-CR, 2017 WL
1424949, at *1–2 (Tex. App.—Houston [1st Dist.] Apr. 20, 2017, pet. ref’d) (mem.
      op., not designated for publication).
                                           2
he had seen the accident, returned to the scene, and saw that Goudeau was injured.

Benoit waited with Goudeau until an ambulance transported her to the hospital,

where she stayed for four days to treat severe injuries.

      After hearing about the accident on the news the next morning, Tomball

Police Department Captain R. Grassi, who was a passenger in the car with Sanchez,

called the captain of the Harris County Sheriff’s Office to share information about

the incident. Sanchez was with him.

      Sanchez told Deputy A. Marines that a dark-colored Impala had suddenly

darted into his lane on the Highway 249 feeder road and that he hit his brakes,

swerved, and entered the middle lane to avoid hitting it. Sanchez did not know where

the Impala went after it entered his lane. Sanchez cooperated and answered Deputy

Marines’s questions and allowed him to examine the Ford F-250 twice. Deputy

Marines testified that it was rare for someone to come forward and cooperate as

Sanchez did.

      Although Goudeau’s vehicle sustained serious damage, investigation revealed

only minor cosmetic damage to Sanchez’s truck. Photos depicted a faint scuff mark

on the bumper between the fog lamp and the tail ring, a crack on the right side of the

grill, a dark plastic piece embedded in the tread of a tire, and a scuff mark on the

undercarriage. The first time he inspected the truck, Marines did not see it, but the

second time he returned to Sanchez’s truck, he saw a bit of gray metallic paint that


                                          3
appeared to match the Impala but not the silver paint on Sanchez’s F-250. Chemical

analysis revealed that the paint could have come from Goudeau’s Impala or any other

vehicle with similar paint characteristics. An unknown number of vehicles have a

similar paint profile.

      Sanchez was charged with the third-degree felony offense of failure to stop

and render aid. A jury convicted him in 2016. See Sanchez v. State, No. 01-16-

00293-CR, 2017 WL 1424949, at *1 (Tex. App.—Houston [1st Dist.] Apr. 20, 2017,

pet. ref’d) (mem. op., not designated for publication). The State did not call any of

the passengers in Sanchez’s car as witnesses. The defense did not put on any

witnesses.

      The trial court assessed Sanchez’s punishment at 10 years’ confinement but

probated the sentence by placing him on 10 years’ community supervision, with 30

days’ confinement in the Harris County Jail as a condition of probation. See id. This

Court affirmed Sanchez’s conviction in 2017, in which he raised two issues, that the

trial court erred in submitting a voluntary-intoxication charge to the jury and that the

evidence was insufficient because it failed to show that he knowingly left the

accident. See id. The Court of Criminal Appeals refused Sanchez’s petition for

discretionary review, and this Court’s mandate issued.

      In 2017, Sanchez applied for a writ of habeas corpus under Texas Code of

Criminal Procedure article 11.072 and requested a hearing. In his application,


                                           4
Sanchez alleged that his trial counsel had provided ineffective assistance by failing

to call necessary exculpatory witnesses. Sanchez claimed that his trial counsel

should have called three of the four passengers in his truck, Captain R. Grassi, S.

Martin, and B. Flores, to testify. These three witnesses provided affidavits, attached

to Sanchez’s application, stating that they were passengers in his truck, they saw him

swerve around the car that darted out in front of them, and they were unaware of a

collision. The State did not respond to Sanchez’s application.

      In 2018, the habeas judge, who was not the judge who had presided over the

trial, signed an order denying Sanchez’s habeas application without an evidentiary

hearing. Sanchez timely filed notice of appeal and the habeas court certified that

Sanchez had a right of appeal. Because the habeas court’s order did not deny

Sanchez’s habeas application as frivolous and the clerk’s record did not include the

required findings of fact and conclusions of law, this Court abated the appeal. See

TEX. CODE CRIM. PROC. art. 11.072, § 7(a).

         The Habeas Court’s Findings of Fact and Conclusions of Law

      In response to the order abating the appeal, the trial court filed a supplemental

clerk’s record, which included the habeas court’s findings of fact and conclusions of

law. The pertinent findings of fact and conclusions of law, proposed by the State and

signed by the habeas court, are:




                                          5
                          FINDINGS OF FACT
                                  ....
5. The applicant claims trial counsel failed to present evidence from
   Captain [R.] Grassi, [S.] Martin, and [B.] Flores during the
   applicant’s trial.

6. The applicant claims that these witnesses would have testified that
   they were passengers in the applicant’s vehicle and that they were
   not aware of the applicant’s vehicle colliding with the complainant’s
   vehicle.

7. The trial court finds that trial counsel did not call any witnesses in
   his case-in-chief during the guilt[/]innocence phase of the
   applicant’s trial.

8. The trial court finds, based on the reporter’s record, that trial
   counsel’s cross[-]examination of Deputy [R.] Musil elicited
   testimony that Grassi, Martin, and Flores all made consistent
   statements to law enforcement about what happened. . . .
                                         ....
11. The trial court finds that the applicant fails to show that trial counsel
    was deficient.

12. The trial court finds that the applicant fails to establish a reasonable
    probability that the result of the proceeding would have been
    different had these witnesses been called to testify at the applicant’s
    trial.

                         CONCLUSIONS OF LAW
                                       ....
3. The applicant fails to show that Grassi, Martin, and Flores were
   available and that their testimony would have benefited the defense.
   See King v. State, 649 S.W.2d 42 (Tex. Crim. App. 1983); [E]x parte
   Flores, 387 S.W.3d 626, 638 (Tex. Crim. App. 2012) (the applicant
   must still show that “some benefit” establishes a reasonable
   probability that the result of the proceeding would have been
   different, i.e., one sufficient to undermine confidence in the
   outcome).
                                    ....


                                     6
      5. In all things, the applicant has failed to demonstrate that he was
         denied the effective assistance of counsel.

          Accordingly, the instant application is DENIED.

      After this Court reinstated the case and requested briefing, both Sanchez and

the State filed briefs, and Sanchez filed a reply. See TEX. R. APP. P. 31.1.

                                   DISCUSSION
A.    Standard of review

      Under Article 11.072, when a person applies for habeas corpus relief, “the

applicant must be, or have been, on community supervision, and the application must

challenge the legal validity of: (1) the conviction for which or order in which

community supervision was imposed; or (2) the conditions of community

supervision.” TEX. CODE CRIM. PROC. art. 11.072, § 2(b). Because Sanchez

challenges the validity of the conviction which placed him on community

supervision for a 10-year period, we have jurisdiction to review the denial of his

habeas application. See id. § 8 (“If the application is denied in whole or part, the

applicant may appeal under Article 44.02 and Rule 31, Texas Rules of Appellate

Procedure.”).

      Generally, an appellate court reviews a trial court’s decision to grant or deny

habeas corpus relief for an abuse of discretion. See Ex parte Zantos-Cuebas, 429
S.W.3d 83, 87 (Tex. App.—Houston [1st Dist.] 2014, no pet.). We view the evidence

in the light most favorable to the trial court’s ruling. See Kniatt v. State, 206 S.W.3d
7
657, 664 (Tex. Crim. App. 2006). We will uphold the habeas court’s judgment as

long as it is correct under any theory of law applicable to the case. See Ex parte

Taylor, 36 S.W.3d 883, 886 (Tex. Crim. App. 2001) (per curiam). But if, as here,

the habeas judge was not the trial judge and there was no evidentiary hearing, the

judge is not in an appreciably better position than the reviewing court to resolve the

matter. Thus, a de novo review is appropriate. See Ex parte Martin, 6 S.W.3d 524,

526 (Tex. Crim. App. 1999) (the generally applied abuse-of-discretion standard is

not appropriate “when the decision does not turn on the credibility or demeanor of

witnesses”).

      We afford deference to the trial court’s determination of historical facts

supported by the record. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). “However, if the trial court’s findings of fact are not supported by the record,

then we may reject its findings.” Ex parte White, 160 S.W.3d 46, 50 (Tex. Crim.

App. 2004).

B.    The Strickland standard

      To establish that trial counsel rendered ineffective assistance, an appellant

must demonstrate, by a preponderance of the evidence, that (1) his counsel’s

performance was deficient, and (2) there is a reasonable probability that the result of

the proceeding would have been different but for his counsel’s deficient

performance. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Ex parte


                                           8
White, 160 S.W.3d at 52. The appellant’s failure to make either of the required

showings of deficient performance or sufficient prejudice defeats the claim of

ineffective assistance. See Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App.

2009) (“An appellant’s failure to satisfy one prong of the Strickland test negates a

court’s need to consider the other prong.”).

      We indulge a presumption that counsel’s conduct fell within the range of

reasonable professional assistance, and thus, the appellant must overcome the

presumption that the challenged action constituted “sound trial strategy.” Strickland,
466 U.S. at 689; Williams, 301 S.W.3d at 687. Our review is highly deferential to

counsel, and we do not speculate on counsel’s trial strategy. See Bone v. State, 77
S.W.3d 828, 833, 835 (Tex. Crim. App. 2002). To prevail on an ineffective-

assistance claim, the appellant must provide an appellate record that demonstrates

that counsel’s performance was not based on sound strategy. See Thompson v. State,

9 S.W.3d 808, 813 (Tex. Crim. App. 1999) (holding that record must affirmatively

demonstrate alleged ineffectiveness).

      A defendant in a criminal case is entitled to reasonably effective assistance of

counsel, including investigation of the defendant’s case. Strickland, 466 U.S. at 690–

91. Part of the duty to investigate is counsel’s responsibility to seek out and interview

potential witnesses. Butler v. State, 716 S.W.2d 48, 55 (Tex. Crim. App. 1986). To

show ineffective assistance of counsel based on an uncalled witness, an appellant


                                            9
must show two things: (1) the witness would have been available to testify; and

(2) the witness’s testimony would have been of some benefit to the defense. Everage

v. State, 893 S.W.2d 219, 222–23 (Tex. App.—Houston [1st Dist.] 1995, pet. ref’d).

To meet the availability requirement, proposed witnesses must testify or swear in an

affidavit that they were available to testify at the defendant’s trial. See Ex parte

Ramirez, 280 S.W.3d 848, 853 (Tex. Crim. App. 2007).

      An ineffectiveness claim based on the failure to call witnesses may be

established through either testimony on the record or an affidavit from the uncalled

witness. See Ex parte White, 160 S.W.3d at 52 (applicant provided affidavit from

uncalled witness). While we defer to any underlying historical fact determinations

made by the habeas court, we review the ultimate question of prejudice de novo. See

Johnson v. State, 169 S.W.3d 223, 239 (Tex. Crim. App. 2005).

C.    Evaluation of the Findings of Fact and Conclusions of Law

      In his sole issue, Sanchez claims that the habeas court abused its discretion

because he proved that his trial counsel was ineffective by showing that Captain

Grassi and Martin were available to testify and would have aided his defense. The

State contends that Sanchez’s ineffectiveness argument is irrelevant because the

witnesses’ affidavits did not state that they were available on the date of trial and

would have benefited the defense. In any event, the State argues that Sanchez cannot

meet either of the Strickland prongs because he cannot show that his trial counsel’s


                                         10
performance was deficient or that there was a reasonable probability that the jury

would have acquitted him had the witnesses testified.

      1. Performance prong

      For the first Strickland prong, performance of counsel, as discussed above, to

show ineffectiveness of counsel based on an uncalled witness, an appellant must

show two things: (1) the uncalled witness would have been available to testify; and

(2) the witness’s testimony would have been of some benefit to the defense. See

Strickland, 466 U.S. at 687. Sanchez conceded that Flores’s affidavit did not state

that he was available to testify, so we only need to analyze the affidavits of Captain

Grassi and Martin.

             a. Captain Grassi’s affidavit

      Captain Grassi’s affidavit stated that he was a Tomball police captain and that

on the date in question, he was riding as a passenger in Sanchez’s truck with three

other passengers when they observed a high-speed car chase conducted by the Harris

County Sheriff’s Office. Captain Grassi further stated that he contacted the Tomball

Police Department to advise them what he was witnessing, and he told Sanchez to

follow the chase. During the chase, an unmarked police vehicle cut directly in front

of Sanchez’s truck, forcing Sanchez to veer to the left to avoid striking the car, but

Captain Grassi stated he was never aware of Sanchez’s truck striking that vehicle,

and he did not see any visible damage to Sanchez’s truck the next day. Captain


                                         11
Grassi concluded that he “was not aware of having collided with the other vehicle,”

but that Sanchez’s “truck is a large, heavy-duty work truck, so it is possible there

was a glancing strike to the other vehicle, but nobody in Oscar’s vehicle showed any

knowledge of having been in a collision[.]”

      Sanchez has not shown that Captain Grassi would have been available to

testify because his affidavit did not discuss whether he would have. See Ex parte

Ramirez, 280 S.W.3d at 853. Thus, the Court need not reach the second requirement

of whether Captain Grassi’s testimony would have been of some benefit to the

defense.

             b. Martin’s affidavit

      Martin’s affidavit stated that “[o]n the night of August 11, 2013, my husband

[B.] Flores, [R.] Grassi and his girlfriend [M.], Oscar Sanchez and me went out for

[Grassi]’s birthday . . . at a pub playing shuffle board and then decided to go to

Whiskey River.” Martin’s affidavit continued that, after leaving Whiskey River,

“there was a high speed chase on 249 going north” and “Rick asked Oscar to follow

the chase while he was on the phone with someone from his police station where he

works.” Martin’s affidavit stated that “I was sitting behind Oscar chatting with [M.]

not really paying much attention to the road up ahead but did see a car up ahead on

the left side of us,” and then “Oscar slams on his brakes and honks his horn, and

swerves away from a car.” Martin’s affidavit concluded that, “I did not observe any


                                         12
collision between Oscar’s truck and any car that night,” “[i]f we had been in a

collision I would have noticed it,” and “[i]f I had been asked to testify at Mr.

Sanchez’s trial, I would have gladly done so.”

      With this last sentence, Martin represented that she would have been available

to testify at Sanchez’s trial, satisfying the first prong of the performance inquiry. See

Strickland, 466 U.S. at 687. The remaining question is whether Martin’s testimony

would have been of “some benefit” to the defense.

      Given that Sanchez put on no defense and Lieutenant Goudeau could not

recall the collision, the jury heard an incomplete story from those closest to the action

with the best opportunity to observe it. The State’s witnesses testified that Sanchez’s

passengers’ recollection of the accident was “consistent with” the State’s theory that

Sanchez struck Lieutenant Goudeau’s vehicle, but Martin’s affidavit conveys the

opposite. Martin would have testified that there was no impact that anyone observed,

which would have contradicted the State’s theory and its characterization of her

statement. Her testimony would have bolstered Sanchez’s trial theory. See Everage

v. State, 893 S.W.2d 219, 222 (Tex. App.—Houston [1st Dist.] 1995, pet. ref’d)

(failure to call witness who could have corroborated defendant’s testimony that he

was not primary actor was ineffective assistance of counsel). Martin’s testimony

would have been favorable to Sanchez. Accordingly, Sanchez established that at




                                           13
least one witness was available and their testimony would have been of some benefit

to the defense, under the first Strickland prong.

      2. Prejudice

      For the second Strickland prong, Sanchez needed to show a reasonable

probability that the result of the proceeding would have been different, undermining

confidence in the outcome of the trial. Bone, 77 S.W.3d at 833 (citing Strickland,
466 U.S. at 687).

      The elements of the offense of failure to stop and render aid are that the

defendant (1) is the driver of a vehicle; (2) involved in an accident; (3) causing injury

or death of any person; (4) and the driver intentionally or knowingly; (5) fails to stop

and render assistance. McGuire v. State, 493 S.W.3d 177, 205 (Tex. App.—Houston

[1st Dist.] 2016, pet. ref’d); TEX. TRANSP. CODE § 550.021(c). Because Sanchez did

not contest that he was the driver and he did not stop to assist Lieutenant Goudeau,

who was injured, the disputed issues in the case were whether Sanchez was

“involved in an accident” and whether he “intentionally or knowingly” failed to stop

and render aid.

      The evidence against Sanchez was not overwhelming. See Ex parte Ybarra,

629 S.W.2d 943, 952 (Tex. Crim. App. 1982) (en banc) (where the State’s evidence

is circumstantial and “suggests a number of outstanding reasonable hypotheses

besides the guilt of the accused, failure to present any evidence” on the accused’s


                                           14
behalf is harmful). Here, the complaining witness could not remember the accident

and did not know whether Sanchez knew he had struck her vehicle. Another officer

testified to what he saw through his rearview mirror while driving 100 miles an hour

away from the accident during a police chase. The physical evidence was weak.

There was no sign that the airbags deployed. There was no evidence of anything else

that should have alerted Sanchez that his truck had collided with the Impala.

Sanchez’s large truck had minimal damage. The physical evidence did not exclude

sources other than a collision with the Impala for the scuff marks on the bumper and

undercarriage, the crack on the grill, the grey paint, and the dark plastic remnant in

the tire tread. There was no evidence of Sanchez’s state of mind at the time of the

accident. Sanchez came forward the day after the accident and cooperated with the

investigation. The defense put on no witnesses at all.

      Sanchez’s defense was that there was no collision or if there was, it was so

minor that he was unaware of it. Failure to call a witness to advance these denial and

mens rea defenses can be prejudicial. See Butler v. State, 716 S.W.2d 48, 54–55

(Tex. Crim. App. 1986) (failure to call alibi witnesses was ineffective assistance of

counsel and undermined confidence in the outcome of the trial); In re I.R., 124
S.W.3d 294, 300 (Tex. App.—El Paso 2003, no pet.) (“The failure to interview or

call a witness satisfies the prejudice prong if it results in the failure to advance a

viable defense.”); Shelton v. State, 841 S.W.2d 526, 527 (Tex. App.—Fort Worth


                                          15
1992, no pet.) (failure to call a witness who, if believed, would have contradicted the

complainant’s version of events so that “it would have been impossible for the jury

to have believed both witnesses” was prejudicial); State v. Thomas, 768 S.W.2d 335,

337 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that defendant

accused of sexual assault and who admitted having sex with the complainant was

prejudiced by trial counsel’s deficient performance in failing to call witnesses who

would have corroborated his defense of consent). An exculpatory eyewitness whose

testimony would corroborate Sanchez’s defense that there was no accident likely

would have made an impact on the jury. Indeed, the absence of these witnesses was

an issue at trial.

       In closing argument, the State capitalized on the decision not to call any of

Sanchez’s passengers that night:

              You guys didn’t hear from them, but did you need to? They all
       said the same thing. They were all drunk people in the car with the
       defendant.
                                             ...
              [Sanchez] knew that that crash resulted in large injuries and
       possibly death, based on the severity of it if he had stopped. So, why
       wouldn’t you want to stop for that? There’s going to be a crime maybe.
       He’s got a captain in his car. They’re following a chase. That captain’s
       been drinking. He is friends with the defendant. Do you want to get
       your friend in trouble? Do you want to get in trouble by the Tomball
       Police Department because you’re in the middle of a chase?

       In a case that presented two competing versions of events, the jury did not

have a chance to hear from and evaluate the credibility of one or more eyewitnesses


                                          16
closest to the accident. Instead, the State dismissed them as “drunk people” and

suggested that Grassi was doing something wrong by following a police chase and

that his testimony would have only gotten Sanchez in trouble. Had trial counsel

called Martin to testify that no collision occurred, there was a reasonable probability

of a different result.

       3. Trial strategy

       Even when an uncalled witness is available and his unoffered testimony would

have likely benefitted the defense, it still may be that defense counsel’s

representation was not deficient. See Everage, 893 S.W.2d at 222. This is because

there may be reasonable trial strategies that counsel against putting into evidence

even helpful testimony. For example, by calling a helpful witness, the defense might

open the door to potentially more harmful impeachment. As another example, if

defense counsel knows that a helpful witness plans to lie under oath, it is not

deficient performance to decline to call the person to testify.

       Here, because the State did not respond to Sanchez’s petition with insight into

trial counsel’s strategy and the habeas court refused an evidentiary hearing, it is

simply unknown whether Sanchez could have established deficient performance

with no reasonable trial strategy.




                                          17
      4. Trial court’s findings of fact and conclusions of law

      The habeas court order denying an evidentiary hearing and denying Sanchez’s

application for habeas relief concluded that Sanchez “fails to show that Grassi,

Martin, and Flores were available and that their testimony would have benefited the

defense.” Although the habeas court’s conclusion that Sanchez failed to show that

Captain Grassi and Flores were available to testify at Sanchez’s trial is supported by

the record, the same cannot be said for its finding that Sanchez failed to show that

Martin was available. See Ex parte Wheeler, 203 S.W.3d 317, 325–26 (Tex. Crim.

App. 2006). Martin stated, “If I had been asked to testify at Mr. Sanchez[’s] trial, I

would have gladly done so.” This is sufficient to show availability. Thus, the habeas

court’s third conclusion of law, that the “applicant fails to show that . . . Martin [was]

available,” is unsupported by the record. Cf. Miller v. State, 393 S.W.3d 255, 268

(Tex. Crim. App. 2012) (reversing trial court’s denial of defendant’s motion to

suppress because the trial court’s legal conclusion that police were legally present in

appellant’s apartment was unsupported by the record).

      Similarly, the habeas court’s conclusion that Sanchez “fails to show” that

Martin’s “testimony would have benefited the defense” is not supported by the

record. As discussed above, Martin’s testimony as outlined in her sworn statement

would have been that there was no collision and that she and the other passengers

would have known if there had been. At trial, no witness testified that there was no


                                           18
collision. Martin’s live testimony would not have been cumulative because it would

have added the detail about there being no collision and would have provided a

defense witness for the jury to evaluate for credibility. See State v. Arizmendi, 519
S.W.3d 143, 150 (Tex. Crim. App. 2017) (cumulative evidence conveys “the same

facts with at least the same degree of credibility”).

       The only thing the jury heard about Martin’s statement that benefitted the

defense was a general description that it was “consistent” with Sanchez’s version of

events. But the jury also heard that the passengers’ statements were “consistent” with

the State’s theory of the case. Specifically, Deputy Musil testified that all four

passengers’ statements were “consistent with [Musil’s] theory of the case.” The jury

received, at best, mixed messages about whether the passengers’ statements aligned

with Sanchez or the State. Without knowing exactly what Martin’s statement was, it

was not terribly probative for the jury to hear that it was “consistent” with two

diametrically opposed theories of the case. Martin’s affidavit shows that her

testimony would have been of “some benefit” to the defense and, looking at the

totality of the trial, that there was a reasonable probability that the result of the trial

would have been different had she testified about what she saw.

       The habeas court erred by concluding that Sanchez failed to show “a

reasonable probability that the outcome would have been different had Martin been

called to trial.” The habeas court did not hear from trial counsel, or receive a response


                                            19
from the State, and it did not conduct an evidentiary hearing. On these facts, without

more information from trial counsel about why these witnesses were not called, we

cannot conclude that Sanchez received ineffective assistance of counsel because we

have no information about trial strategy. See Ex parte Garcia, 353 S.W.3d 785, 789

(Tex. Crim. App. 2011) (habeas relief cannot be granted based only on the

applicant’s sworn pleadings and instead can be supported by live, sworn testimony);

cf. Rylander v. State, 101 S.W.3d 107, 110–11 (Tex. Crim. App. 2003) (en banc)

(noting in the direct appeal context that the record is undeveloped where trial counsel

has not had a chance to respond to allegations of ineffectiveness and explain any

strategic decisions).

      The dissent contends that Sanchez’s application was properly denied because

he did not meet his burden to address trial strategy in support of his ineffective-

assistance claim. The dissent would require a habeas applicant to elicit an affidavit

from trial counsel admitting deficient performance before the State is compelled to

respond or any evidentiary hearing is granted to avoid having a denial of an

application insulated from meaningful review. The habeas process does not require

so much. Cf. Ex parte Medrano, No. WR-87,182-01, 2018 WL 1161565 at *1 (Tex.

Crim. App. Jan. 10, 2018) (noting that court had remanded case for affidavit from

trial counsel because findings of fact and conclusions of law were insufficient to

address issues raised in habeas application); Ex parte Horton, No. WR-77,149-01,


                                          20
2013 WL 4830324, at *1–2 (Tex. Crim. App. Sept. 11, 2013) (remanding a third

time because findings of fact and conclusions of law were insufficient to address

applicant’s allegations). Indeed, this is not the first time this Court has remanded for

further proceedings because the habeas court’s conclusions could not be reconciled

with the allegations in the application, even after a hearing. See Ex parte Zantos-

Cuebas, 429 S.W.3d 83, 91–92 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

      Because the record does not support the habeas court’s findings of fact and

conclusions of law on performance and prejudice under Strickland as to the failure

to call Martin, we cannot affirm the denial of habeas relief under Article 11.072. The

open question on trial counsel’s strategy does not compel a different result.

                                   CONCLUSION
      We decline to adopt the trial judge’s findings of fact and conclusions of law

as written because they are unsupported by the record. We reverse the order of the

trial court denying habeas relief and remand for proceedings consistent with this

opinion.




                                               Sarah Beth Landau
                                               Justice


Panel consisted of Justices Keyes, Massengale, and Brown.

En banc reconsideration was requested. TEX. R. APP. P. 49.7.

                                          21
The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd,
Kelly, Goodman, Landau, Hightower, and Countiss.

A majority of the justices of this Court voted in favor of reconsidering the case en
banc.

Justice Landau writing for the majority of the en banc court, joined by Justices
Kelly, Goodman, Hightower, and Countiss.

Justice Keyes dissenting, joined by Justice Lloyd.

Chief Justice Radack dissenting without opinion.

Publish. TEX. R. APP. P. 47.2(b).




                                         22